NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2371-14T2

OBADIAH NEELY,

        Appellant,

v.

NEW JERSEY DEPARTMENT OF
CORRECTIONS,

     Respondent.
_______________________________

              Submitted April 3, 2017 – Decided           April 12, 2017

              Before Judges Sabatino and Currier.

              On appeal from the New Jersey Department of
              Corrections.

              Obadiah Neely, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Gregory R. Bueno, Deputy Attorney General, on
              the brief).

PER CURIAM

        Obadiah Neely, a State prisoner, appeals the December 30,

2014 final agency decision of the Department of Corrections (the
"Department") upholding the confiscation of certain items from his

prison cell.        For the reasons that follow, we affirm.

       The record reflects that a search of appellant's cell on

August 20, 2014 revealed several items, including what are referred

to as "ice chips" and nearly 600 postage stamps.               The prison staff

confiscated the items as improper gambling paraphernalia.                           In

addition, the number of postage stamps possessed by appellant far

exceeded the forty maximum stamps allowed under the prison's rules

and regulations.

       The    Department     charged         appellant      with      disciplinary

infractions under N.J.A.C. 10A:4-4.1. Specifically, defendant was

charged      with    prohibited   acts       .603    (possession      of    gambling

paraphernalia) and .709 (failure to comply with a written prison

rule   or    regulation).      The   charges        were   expanded    to   include

prohibited act .207 (possession of money or currency exceeding $50

without authorization).       Appellant pled guilty to the disciplinary

charges, as modified, and the hearing officer imposed sanctions.

He administratively appealed the sanctions imposed using leniency,

and that appeal was denied on September 17, 2014.1

       Thereafter, appellant requested the return of the ice chips

and the postage stamps. In the Department's final agency decision,


1 Appellant did not appeal the disciplinary sanctions to this
court.

                                         2                                   A-2371-14T2
the Associate Administrator declined to return the ice chips,

since several of them had the names of other inmates on them and

appeared to be gambling gains.              The Associate Administrator also

rejected appellant's request to return the stamps to him because

they   likewise       appeared   to   be    gambling      gains.       However,     the

Associate Administrator did direct that forty stamps, i.e. the

maximum allowed under the prison's rules and regulations, be

returned to appellant.

       In    his     brief,   appellant    contends      that    the    Department's

confiscation of the items and the refusal to return them to him

was unauthorized, arbitrary, and capricious.                    We disagree.

       It    is    well    established     that   the    Department      has    "broad

discretionary         powers"    to   promulgate         regulations      aimed       at

maintaining security and order inside correctional facilities.

Jenkins v. Fauver, 108 N.J. 239, 252 (1987).                           We have also

recognized that           "[p]risons are dangerous places, and the courts

must        afford     appropriate       deference        and      flexibility        to

administrators trying to manage this volatile environment."                      Russo

v. N.J. Dept. of Corr., 324 N.J. Super. 576, 584 (App. Div. 1999).

       Among other things, the Department has the authority to

disallow gambling within the prisons.                   Moreover, the Department

has the discretion to require confiscation of contraband as a

sanction for a proven or admitted disciplinary violation. N.J.A.C.

                                           3                                   A-2371-14T2
10A:4-5.1(g)(6).      That   discretionary   authority   nullifies   the

option to have confiscated items sent to an inmate's family members

or friends under N.J.A.C. 10A:3-6.3(b).

     We discern no abuse of discretion, nor any arbitrary or

capricious action, by the Department in this confiscation matter,

particularly since appellant acknowledged his violation of prison

regulations.     His arguments lack sufficient merit to warrant any

further discussion.    R. 2:11-3(e)(1)(E).

     Affirmed.




                                   4                            A-2371-14T2